DETAILED ACTION
Summary 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This is a first Office Action on the merits.
Claims 1-20 are currently pending.

Claim Objections
Claim 9 is objected to because of the following informalities:  
In claim 9, line 10, please amend “based on an identifier of client account” to recite “based on the identifier of the client account”;
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4-6, 8, 17, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by HYUN et al, WO2018/092956.
Re claims 1 and 17:
KYUN teaches mobile device system comprising: 
a non-transitory memory; and one or more hardware processors coupled to the non-transitory memory and configured to read instructions from the non-transitory memory to cause the mobile device system to perform operations comprising: 
capturing, by an image capturing device (camera of client 100) of the mobile device system, a graphical code [0026]-[0028]; 
identifying, by an application running on the mobile device system, one or more merchants based on at least one of the graphical code or location information of the mobile device system [0027]-[0028] [0031]; and
rendering, by the application, based on the identified one or more merchants and based on an identifier of a client account being operated on the mobile device system, digital content for display on the mobile device system [0043].
Re claims 4-5 and 19:
HYUN teaches the mobile device system of claim 1, wherein the client account identifier is usable to identify one of a plurality of client profiles stored in a client profile repository [0037] [0046]; wherein the digital content is rendered based on the identified one or more merchants and the identified one of the plurality of client profiles [0037] [0038] [0057].
Re claims 6 and 20:
HYUN teaches the mobile device system of claim 1 and non-transitory machine-readable medium of claim 17, wherein the digital content includes at least one of an advertisement for a product or service sold by the one or more merchants or a rewards program associated with the one or more merchants [0028] [0040] [0041].
Re claim 8:
HYUN teaches the mobile device system of claim 1, wherein the graphical code is a quick response (QR) code [0025].

Allowable Subject Matter
Claims 9-16 are allowed.
Claims 2-3, 7, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding independent claim 9:
The prior art of record fails to teach or fairly suggest, either singularly or in combination thereof, the method steps of transmitting from the first application the identified one or more merchants, and an identifier of a client account operating on the mobile device to a second application different from the first application running on the mobile device; and rendering, by the second application based on the identified one or more merchants and based on an identifier of client account being operated on the mobile device, digital content for display on the mobile device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA A GUDORF whose telephone number is (571)270-7607.  If the Examiner cannot be reached by telephone, she can be reached through the following e-mail address: laura.gudorf@uspto.gov.  The examiner can normally be reached on M-F 6:00-4:00 PM.
If attempts to reach the examiner by telephone and e-mail are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on (571)272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAURA A GUDORF/           Primary Examiner, Art Unit 2876